Citation Nr: 0516846	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD),
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to May 1958, 
and from February 1962 to December 1979.  He died in July 
1999.  The appellant is the veteran's widow.

This issue has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

By rating action in September 2000, the RO granted service 
connection for the cause of the veteran's death, entitling 
the appellant to monthly dependency and indemnity 
compensation, as well as basic eligibility for educational 
assistance benefits under chapter 35 of title 38, U.S. Code.

In January 2004, the Board issued a decision in which the 
appellant was denied service connection for PTSD for purposes 
of accrued benefits.  The appellant subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, in February 2005, the 
appellant's attorney and the VA General Counsel filed a Joint 
Motion to Remand the Board's January 2004 decision.  The 
parties requested that the Court vacate the decision of the 
Board.  An Order granting the Motion was issued by the Court 
in March 2005.  Although the Order did not expressly vacate 
the Board's decision, it did incorporate by reference the 
provisions of the Motion.  Therefore, the appellant's claim 
is again properly before the Board at this time.


FINDINGS OF FACT

1.  At the time of his death in July 1999, the veteran had a 
claim pending for service connection for PTSD.

2.  The veteran received no awards or decorations denoting 
engagement in combat during active military service, and no 
evidence, other than the veteran's own testimony, reflects 
that he engaged in combat during active military service.

3.  The veteran's statements as to his involvement in combat 
with the enemy in Vietnam are not credible, as they are 
contrary to, and are not supported by, any reports or other 
documentation from the service department, and are not 
supported by, or consistent with, any other competent 
evidence.  

4.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that the veteran had PTSD which could be associated 
with his military service, or with any verified stressor 
event in service which could support a diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD for accrued 
benefits purposes is denied.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim seeking service connection for PTSD 
in December 1993.

The service medical records are negative for any evidence of 
PTSD or any other acquired psychiatric disorder.
The veteran served in Vietnam from November 1970 to December 
1971, as a supply sergeant at Headquarters/Headquarters 
(H/HQ) Company of the 326th Medical Battalion, 101st Airborne 
Division.  He received the Bronze Star Metal for meritorious 
service for the period November 1970 to November 1971.

The veteran's personnel records show that his only duty 
during his Vietnam tour was as a supply sergeant at the 
headquarters of his medical unit.  His military Occupational 
Specialty (MOS) throughout that period was 76Y40, Unit & 
Organization Supply Specialist and Armorer.  Morning reports 
from the veteran's unit do not confirm his participation in 
evacuation flights.

VA treatment records dated from February 1991 to December 
1993 show that the veteran was treated for depression and 
possible anxiety disorder, and placed on antidepressant 
medication.  His depression at the time was noted as being 
related to his business problems.

VA hospitalization records dated in March 1992 show that the 
veteran was admitted with complaints of depression.  It was 
noted that the veteran had served in Korea, and in Vietnam 
for a twelve-month tour.  He reported that he was exposed to 
combat in Vietnam.  The diagnosis was adjustment disorder 
with disturbance of conduct and mood.

VA hospitalization records dated in March 1993 show that the 
veteran was admitted again with complaints of depression.  
There were no reported military stressors.  The diagnosis was 
adjustment disorder with disturbance of conduct and mood.

VA hospitalization records dated in March 1994 show that the 
veteran was admitted with complaints of depression and panic 
disorder.  It was noted that he suffered ongoing frustration 
due to legal problems that had been present for more than a 
year concerning his business.  The diagnosis was major 
depression, recurrent, with a secondary diagnosis of panic 
disorder.

VA hospitalization records dated in April 1994 show that the 
veteran was admitted with feelings of hopelessness, rage, 
sleep disturbance, decreased energy, and suicidal ideation.  
The veteran report having combat dreams while awake and 
asleep for twenty-two years.  He reported that he had combat 
experience as part of a medical evacuation team and witnessed 
a good deal of trauma.  The veteran was examined in the PTSD 
clinic and determined to suffer from PTSD and depression.

The veteran was accorded a VA PTSD examination in June 1994.  
He reported that, while in Vietnam, he flew often with 
helicopter dust-off missions when a Senior Non-Commissioned 
Officer was needed.  He also flew Medevac missions, which 
contributed to his combat-related stressors.  He said that, 
during one of the dust-off missions, he killed a Viet Cong 
woman.  It was difficult for him to pick up the casualties 
killed in action.  The diagnoses were PTSD and major 
depression.  The examiner stated that it was his impression, 
based upon recent test results and the history and clinical 
presentation, that the veteran suffers from PTSD.

VA hospitalization records dated in July 1994 show that the 
veteran was admitted for depressive and anger-dominated 
moods, which began in the 1970's and persisted, as well as 
increased in severity.  He reported some combat exposure but 
more exposure to dead and dismembered bodies.  He said he had 
assisted with mass casualties.  It was noted the veteran had 
begun to be more dysphoric following the loss of money to 
others he suspected of having embezzled funds from him.  
After that event, he had experienced a series of psychiatric 
hospitalizations.  The diagnoses were cyclothymia and PTSD.

In April 1994 the veteran was referred to the specialized 
inpatient PTSD unit.  He underwent psychological evaluations 
in May and June 1994, with no definitive diagnoses provided.

VA treatment records dated from January 1994 to February 1995 
show that the veteran was seen with complaints of PTSD 
symptomatology.

During the veteran's June 1995 personal hearing, he reported 
he had experienced no psychiatric disorder prior to his 
entrance into active service.  He testified that he was 
shipped to Vietnam in November 1970, and assigned to a 
Medevac unit as a supply sergeant.  During his Vietnam tour 
of duty, he would fly with a crew of four, and extract not 
only soldiers who were killed in action but also those who 
were wounded.  He said flew approximately 100 missions and 
retrieved approximately 80 soldiers.  Some stressful events 
included the sight of the wounded and double amputees; 
descending into a landing zone and receiving hostile fire, 
and shooting a Vietnamese soldier three times in the head.

A VA hospitalization report dated in July 1995 shows that the 
veteran was admitted with complaints of feeling depressed and 
exhibiting bizarre behavior.  The diagnoses were major 
depression; recurrent cyclothymia; and PTSD, by history.

A subsequent VA hospitalization report dated in November 1995 
shows that the veteran was admitted twice with complaints of 
feeling depressed.  The diagnoses were cyclothymic disorder 
and PTSD, by history.

VA hospitalization records dated in August 1996 show that the 
veteran was admitted and treated for cyclothymia.  PTSD by 
history was included in the discharge diagnoses.

In March 1998, the RO requested assistance from the U.S. 
Armed Forces Center for Research of Unit Records (USASCRUR) 
in verifying the veteran's participation in stressful 
episodes in service, enclosing his stressor statement and 
military personnel information.  

An August 1998 response from the USASCRUR provided a unit 
history of the 326th Medical Battalion, 101st Airborne 
Division, for 1070-1971, and an Operational Report - Lessons 
Learned from the 101st Airborne, showing the 326th Medical 
Battalion as one of its constituent units.  This information 
included statistics showing the number of evacuations of 
wounded individuals via medevac helicopter missions (e.g., 
1,950 U.S. personnel from January 1971 to June 1971).  
However, there was no mention of the veteran in these 
reports, and the entry regarding the Supply Section made no 
reference to any of its members being diverted to combat 
flight duties.  The USASCRUR indicated that it was unable to 
conduct further meaningful research on the veteran because 
the information provided by the him regarding his stressors 
was insufficient as to any specific incidents alleged.  The 
veteran was informed of theses reports in a supplemental 
statement of the case issued by the RO in November 1998.

The veteran's death certificate indicates that he died in 
July 1999.  The immediate cause of death was end stage liver 
disease due chronic active hepatitis B.

Following the issuance of the Order of the Court remanding 
this case, the Board received copies of the Brief of the 
Appellant and the the Joint Motion for Remand, which had been 
previously been filed in the Court.

In May 2005, the appellant's attorney wrote to the Board, 
with a pleading entitled Additional Argument & Evidence 
Submitted in Support of Claim.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2002 letter, the RO informed the appellant of 
the VCAA and its effect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed July 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for purposes of accrued 
benefits.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
slip op. at 27.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in July 1999, and the 
claim for accrued benefits was received in May 2000.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the veteran's spouse, is advancing 
essentially the same claim for service connection for PTSD, 
for accrued benefits purposes, which the veteran had pending 
at the time of his death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Here, the veteran's surviving spouse seeks service connection 
for PTSD for the purpose of receiving accrued benefits.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault; not pertinent in the 
present case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g, VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

In this case, both the 1999 and 2002 amendments are 
applicable to the appeal, inasmuch as the veteran's PTSD 
claim was received in December 1993.  Here, we observe that 
the RO, in its discussion of PTSD in the SOC provided to the 
appellant and her attorney in July 2002, referred to the 
amended provisions of 38 C.F.R. § 3.304(f).  In any event, to 
whatever extent one version of the regulation may be more 
advantageous to the appellant, the Board will apply that 
version.

The Board notes that, in his brief to the Court of Appeals 
for Veterans Claims, the veteran's attorney argued that 
VAOPGCPREC 12-99, supra, misinterpreted 38 U.S.C.A. § 
1154(b), by defining the statutory term "engaged in combat 
with the enemy" as requiring that "a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The brief asserted that such 
interpretation is unreasonably narrow.  The Board observes 
that the appellant's brief did not proffer an alternative 
interpretation for the phrase "engaged in combat with the 
enemy."  In addition, it must be pointed out that the Board 
is bound by the holding of the General Counsel's opinion.  38 
U.S.C.A. § 7104(c).  And, finally in this regard, a careful 
reading of the General Counsel opinion fails to reveal a 
narrow interpretation, leaving it open to a PTSD claim to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."

Moreover, contrary to the allegation in the appellant's 
brief, the Board has not ignored the statutory and regulatory 
requirement that, if the evidence establishes that the 
veteran engaged in combat with the enemy and his claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The Board notes that there is a diagnosis of PTSD of record.  
Therefore, the primary question which must be resolved in 
this decision is whether the evidence of record at the time 
of the veteran's death supports a conclusion that he 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of the 
validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  See Moreau, 9 Vet. App. at 395-396; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

The argument advanced on behalf of the appellant appears to 
be that the Board has ignored the rule that a combat 
veteran's credible lay testimony alone may establish his in-
service stressors, and has instead improperly applied the 
non-combat-veteran standard, which requires independent 
verification of any claimed stressors.  With all due respect, 
the Board would point out that that is not the case.  We are 
well aware of the numerous judicial precedents applicable to 
PTSD claims, including Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), and Suozzi v. Brown, 10 Vet. App. 307 (1997), 
which have held, in pertinent part, that the veteran may 
introduce any "credible evidence" to support his contention 
of combat participation, and that military records need not 
corroborate "every detail" of the veteran's alleged 
participation in combat, including that he be specifically 
named in reports furnished by the service department.  In 
this case, as discussed below, the only evidence in the 
record supporting combat participation by the veteran is his 
own statements, and VA's efforts to glean any other evidence 
of combat involvement from the record, either direct or 
circumstantial, including his service personnel records, 
report of separation, and USASCRUR reports as to the 
activities of his units of assignment, have elicited no 
supportive evidence.  That leaves only an assessment of the 
credibility of the veteran's own statements.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran engaged in combat.  We note his testimony and 
written statements indicating that, while he was a supply 
sergeant in Vietnam, he also participated in helicopter 
evacuation missions.  However, his military personnel and 
medical records do not provide any supportive evidence that 
he participated in combat, and we find these records to be 
probative.  As noted, the veteran was not in receipt of 
decorations or awards suggestive of combat status.  He 
received the Bronze Star Medal for meritorious service, not 
valor.  Therefore, it is not indicative of combat status.  
Although the veteran related that he participated in many 
helicopter evacuation missions, picking up dead and wounded 
soldiers, and that he witnessed casualties, to include an 
accidental artillery round that landed near a group of 
soldiers near his unit, there is no verifying evidence to 
support any finding that he was ever exposed to combat as a 
result of his service in Vietnam.

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements.  However, the record 
reflects that the veteran served in the Republic of Vietnam 
from November 1970 to December 1971, as a supply sergeant at 
the Headquarters/Headquarters Company of the 326th Medical 
Battalion.  That battalion provided medical support for the 
101st Airborne Division, which was certainly engaged in 
extensive combat operations, and was headquartered at Phu 
Bai.  The veteran would have been aware of the activities of 
the division and the battalion.  However, evidence of 
participation of the veteran's larger unit in an overall 
operation or campaign does not necessarily, in itself, 
establish that the veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  See VAOPGCPREC 12-99, supra.  There is no 
indication that the veteran's particular unit, the H/HQ 
Company, was directly involved in any combat operations. 

As stated above, the Board has noted the veteran's assertions 
that he engaged in combat with the enemy while in Vietnam.  
However, the only evidence supporting the veteran's 
contention is his own testimony.  The Board would have no 
reason to doubt the veteran's testimony in the absence of 
contrary evidence.  However, there are numerous ways in which 
a veteran can be objectively found to have engaged in combat 
with the enemy, and the veteran's record does not reflect 
even one of supportive documentations.  As stated above, the 
veteran was never awarded a medal or other recognition 
confirming his contended combat status.  He also was not 
shown to have a wound that resulted from combat.  
Furthermore, the evidence of record lists only that the 
veteran served as a supply sergeant with an H/HQ company 
while in Vietnam, which is consistent with his MOS, a 
specialty not indicative of combat status.

Therefore, as to this issue, the Board regretfully finds that 
the late veteran's accounts of participation in combat are 
not credible, and must conclude that the veteran did not 
engage in combat, as that term is defined for VA benefits 
purposes.  We must weigh all the evidence that supports or 
opposes the veteran's assertion.  Again, the only evidence 
that supports the veteran's contention that he qualified as a 
combat veteran is his own testimony.  However, where ever 
objective evidence of combat status would exist in a 
veteran's claims file and/or service records, there is none.  
Also significant is the response from USASCRUR, which failed 
to confirm that the veteran had combat status.

However, the analysis does not end here.  Even though the 
Board found that the veteran did not engage in combat, if one 
of his stressors is verified, he may still be service 
connected for PTSD.  Therefore, while the veteran's evidence 
of record does not verify his claimed combat status, if one 
of his stressors is verified, and that stressor is found to 
be related to his previous PTSD diagnosis, service connection 
can be granted.

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but as a 
non-combat veteran, his statements that these events occurred 
are insufficient, by themselves, to establish entitlement to 
service connection.  As discussed in detail above, in the 
case of a veteran who has been found not to serve in combat, 
there must be credible supporting evidence obtained to 
authenticate the stressor events which he advances in support 
of his PTSD claim.

The record reflects that VA attempted to obtain verification 
of the veteran's alleged stressors from the appropriate 
officials at USASCRUR, prior to his death.  The RO provided 
the service department with all relevant information 
contained in the claims folder regarding the veteran's 
circumstances of service and his descriptions of the alleged 
stressors.  USASCRUR provided copies of an Operational Report 
- Lessons Learned submitted by the 101st Airborne Division, 
which documents the reporting units, locations, missions, and 
significant activities from November 1970 to April 1971.  
Also included were histories compiled by the members of the 
Air Ambulance Platoon of the 326th Medical Battalion that 
documented damage from hostile fire to evacuation aircraft on 
several occasions in 1971 with complete listings of 
personnel, and the veteran's name was not listed.  There was 
no documentation of the claimed artillery round incident.  In 
addition, morning reports failed to confirm that the veteran 
participated in evacuation flights.  The Board must therefore 
conclude that there is no credible supporting evidence to 
substantiate that the veteran's claimed in-service stressors 
occurred.

As noted above, a diagnosis of PTSD is not dispositive where 
the record does not document the occurrence of in-service 
stressors upon which medical personnel have based the 
diagnosis.  In this case, the Board notes that depression, 
anxiety, an adjustment disorder, and a panic disorder were 
diagnosed in 1991-1994, and were apparently due to legal 
problems involving the veteran's business.  The diagnosis of 
PTSD, in 1994, was based upon stressors which have been not 
been verified or corroborated.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, the appellant's claim fails to satisfy one 
of the essential elements in establishing service connection 
for PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f) (old and new versions).  Furthermore, 
the Board notes that the veteran's post-service medical 
examiners appear to have rendered diagnoses of PTSD based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experiences.  Accordingly, the Board finds 
that such diagnoses are not probative.  See Swann, 5 Vet. 
App. at 233.

In view of the foregoing, because complete evidentiary 
development has failed to support the veteran's assertion 
that he engaged in combat in Vietnam, or to provide credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD in the record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD for the late veteran, for the purpose of 
accrued benefits.  The benefits sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder, for purposes of accrued benefits, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


